NUMBER 13-06-020-CV
 
COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



LORANE HANNAH,							Appellant,


v.

EMILIO CARRILLO,							Appellee.


On appeal from County Court at Law No. 1
of Nueces County, Texas.


MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Hinojosa and Garza

Memorandum Opinion Per Curiam

	Appellant, LORANE HANNAH, perfected an appeal from a judgment entered by
County Court at Law No. One of Nueces County, Texas, in cause number 02-60132-1. 
After the record was filed and after the cause was referred to mediation, appellant filed
a motion to dismiss pursuant to mediated settlement agreement.  In the motion,
appellant states that the parties have reached a final settlement.  Appellant requests
that the appeal be dismissed.
	The Court, having considered the documents on file and appellant's motion to
dismiss,  is of the opinion that the motion should be granted.  Appellant's motion to
dismiss is GRANTED, and the appeal is hereby DISMISSED.
									PER CURIAM
Memorandum Opinion delivered and 
filed this the 10th day of August, 2006.